Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 1 of 31




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                              DENVER DIVISION

EDWARD NELLSON, individually, and              )
a CLASS of similarly-situated persons,         )
                                               )
      Plaintiffs,                              )
                                               )
v.                                             )      Civil Action No.:
                                               )
WARDEN J. BARNHART, in his                     )
Individual and official capacity               )
                                               )
And                                            )
                                               )
UNITED STATES FEDERAL                          )      JURY DEMANDED
BUREAU OF PRISONS,                             )
                                               )
      Defendants.                              )

        COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF
      REGARDING EDWARD NELLSON AS AN INDIVIDUAL AND ALL
             SIMILARLY SITUATED PERSONS AS A CLASS

      Plaintiff, Edward Nellson, files this Complaint on behalf of himself, and as

a representative of all similarly situated members of a class, against the United

States Bureau of Prisons (“BOP”), and Warden Barnhart in his individual and

official capacity, using 28 U.S.C. §§ 1343(a)(4), 2201, 2202, and Fed. R. Civ. P. 65, to

vindicate their rights to be free from cruel and unusual punishment under the

Eighth Amendment and other applicable Constitutional provisions.




                                                                                     -1-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 2 of 31




                                INTRODUCTION

      The people of this country face a critical threat from the novel coronavirus

COVID-19. This virus has been declared a pandemic by the World Health

Organization. https://www.who.int/emergencies/diseases/novel-coronavirus-

2019/events-as-they-happen (last accessed March 15, 2020). This virus is spread

person to person, with the CDC recommending the disbandment of all mass

gatherings, social distancing is key to avoiding the spread of this illness.

https://health.clevelandclinic.org/covid-19-understanding-quarantine-isolation-

and-social-distancing-in-a-pandemic/       (last   accessed       March   15,   2020).

Unfortunately, for people in prison, social distancing is not possible. Further,

medical care and testing is entirely in the hands of Defendant Federal Bureau of

Prisons, which literally holds prisoners’ lives in their hands.

      Testing and isolation are the key to preventing the spread of COVID-19 in

prison. However, despite this fact and despite the fact that prisons are a known

hotbed for infections and viral pandemics, Defendants have yet to implement a

systemic testing protocol for prisoners and staff. This is outrageous and a

dereliction of duty towards some of the most vulnerable people in our society. By

failing to test prisoners and staff, Defendants are knowingly risking the lives of

every prisoner in the BOP, including USP Florence.


                                                                                   -2-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 3 of 31




                          JURISDICTION AND VENUE

                                         1.

      Jurisdiction is proper under 28 U.S.C. §§ 1331 and 1343(a)(4). This Court has

jurisdiction to issue the declaratory relief requested pursuant to the Declaratory

Relief Act, 28 U.S.C. §§ 2201 and 2202. This Court may also grant injunctive relief

pursuant to Rule 65 of the Federal Rules of Civil Procedure. This Court has

authority to award costs and attorneys’ fees under 42 U.S.C. § 1988.

                                         2.

      Venue is proper under 28 U.S.C. § 1391(b) and L.R. 3.1(B)(3) because (1) a

substantial part of the events and omissions giving rise to Plaintiff’s claims

occurred within this District and Division; (2) Defendants reside and transact

business in this District and Division; and (3) Defendants transact business

throughout the country, therefore any judicial district where Defendant is subject

to personal jurisdiction with respect to this action is appropriate.

                                     PARTIES

                                         3.

      At all times relevant to this Complaint, Plaintiff Edward Nellson was a

citizen of the United States and is currently incarcerated in Colorado. Nellson is

currently an prisoner in the BOP. At all times relevant to this Complaint, Nellson



                                                                                -3-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 4 of 31




had clearly established legal rights under state and federal law and the United

States Constitution. Nellson submits himself to the jurisdiction and venue of this

Court and is entitled to bring this action under state and federal law for all general,

special, and any other permissible damages as well as for Declaratory and

Injunctive relief.

                                          4.

      Defendant United States Federal Bureau of Prisons (“BOP”) is a federal

agency organized and existing under federal laws and has been so for a period

preceding six months prior to the filing of this case. Also, at the time of the subject

event that has given rise to this lawsuit, BOP was responsible for the care and

protection of all individuals remanded by the Courts into the custody of the BOP.

BOP has developed, promoted, and instituted a practice and policy of responding

to the spread of the deadly coronavirus pandemic without testing and isolating

individual prisoners for the virus.

                                          5.

      Defendant Warden J. Barnhart is the Warden at USP Florence. Defendant

Barnhart is responsible for the implementation or non-implementation of any

practice and procedure with respect to screening, testing, and addressing COVID-




                                                                                    -4-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 5 of 31




19 in USP Florence, CO. Defendant Barnhart has ultimate authority within USP

Florence.

                                          6.

      The Defendants have adopted and continue to implement and enforce—by

affirmative act or omission—a policy that leaves Plaintiff and all similarly situated

individuals exposed to infection from an incredibly deadly virus running pandemic

through this country. Nellson is using the U.S. Constitution, federal statutes, 28

U.S.C. §§ 1343(a)(4), 2201, 2202, and Fed. R. Civ. P. 65, and other applicable federal

laws, as the vehicle to sue the BOP regarding his federal claims.

                                          7.

      Defendants’ practice and policy ensures that the prisoners within BOP,

including USP Florence, are continually exposed to a multitude of other prisoners,

in close proximity, without adequate testing to ensure that prisoners with the virus

are removed from that population.

                             STATEMENT OF FACTS

   A. COVID-19 is identified in Wuhan, China, and begins its spread

                                          8.

      China reported an outbreak of a flu-like illness in the city of Wuhan, in the

Hubei province, to the World Health Organization on December 31, 2019.



                                                                                   -5-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 6 of 31




https://www.pharmaceutical-technology.com/news/coronavirus-a-timeline-of-

how-the-deadly-outbreak-evolved/ (last accessed on March 15, 2020). This new

coronavirus is labelled COVID-19. Id.

                                          9.

      Within 11 days the first death was reported in China. Id. The disease was

confirmed to have spread to Thailand two days later, on January 13, 2020, and

Japan two days after that, on January 15, 2020. Id. South Korea and the United

States report their first cases of the virus within the next week. Id.

                                         10.

      In response to this international spread, the World Health Organization

(“WHO”) declared a health emergency on January 22, 2020. Id.

                                         11.

      Over the next week Singapore, Nepal, France, Mexico, Sri Lanka, Germany,

the United Arab Emirates, Australia, and Taiwan all report cases of the COVID-19

virus. Id. Additionally, by January 29, 2020, the first cases of community spread of

COVID-19, that is spread within a country to individuals who had not visited

Wuhan, China, or come into contact with someone who had, were reported in

Japan, Taiwan, and Germany. Id.




                                                                                 -6-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 7 of 31




                                          12.

      On January 30, 2020, the United States reported its first case of domestic

spread of the Coronavirus. Id. The next day, with the death toll confirmed at 213,

the WHO declared COVID-19 a global health emergency. Id.

                                          13.

      By February 12, 2020, the death toll from COVID-19 has passed 1,100 and

the Mobile World Congress was cancelled over fears of the virus. Id. By the next

day, the death toll had risen by 254, to 1,369. Id.

                                          14.

      On February 27,2020, with the death toll from COVID-19 topping 2,800 and

having spread to a dozen other countries, the United States detected the first

suspected community spread case within the U.S.

                                          15.

      On March 11, 2020, the WHO declared COVID-19 a pandemic. Id. At this

time, the death toll has passed 5,800. Id. COVID-19 has spread to 126 countries and

Vatican   City.   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/

world-map.html (last accessed March 15, 2020).




                                                                                -7-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 8 of 31




     B. COVID-19 spreads throughout the United States

                                          16.

       Having confirmed the first case of COVID-19 in the United States on January

21, 2020, the virus has spread to 46 states and the District of Columbia, according

to    the   Centers    for   Disease   Control    (“CDC”).   https://www.cdc.gov/

coronavirus/2019-ncov/cases-in-us.html (last accessed on March 15, 2020). An

employee of the New York Department of Corrections and an employee of the

Washington Department of Corrections have tested positive for COVID-19 on

March 15, 2020, and March 12, 2020, respectively.

                                          17.

       As of March 13, 2020, the U.S. had reported 1,629 cases of COVID-19 and 41

deaths. Id. Those numbers are rapidly increasing. By March 15, 2020, according to

other sources, COVID had reached over 3,000 cases and 57 deaths.

https://www.livescience.com/coronavirus-updates-united-states.html

(last accessed March 15, 2020).

                                          18.

       Nursing homes nationwide, where people live in close quarters daily, have

limited     visitors   and     begun    testing    of   residents   and   workers.




                                                                                -8-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 9 of 31




https://www.washingtonpost.com/nation/2020/03/12/coronavirus-seattle-

nursing-homes/ (last accessed March 15, 2020).

                                      19.

      The President declared the COVID-19 spread within the United States a

national emergency on March 13, 2020. https://www.whitehouse.gov/

presidential-actions/proclamation-declaring-national-emergency-concerning-

novel-coronavirus-disease-covid-19-outbreak/ (last accessed March 15, 2020).

This proclamation noted that COVID-19 threatens to strain the U.S. hospital and

medical resources. Id.

   C. How COVID-19 is spread, its effects and its deadliness

                                      20.

      COVID-19 is mainly spread person to person, both by being in close contact

and from respiratory droplets spread through coughing and sneezing.

https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html (last

accessed on March 15, 2020).

                                      21.

      COVID-19 is, however, transmissible by contact with contaminated surfaces

as well as by persons who do not show symptoms. Id.




                                                                             -9-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 10 of 31




                                      22.

      While COVID-19 spread is slower than that of influenza, its reproductive

number, that is the number of people infected per infected person, is between 2

and 2.5, higher than that of the flu. https://www.who.int/docs/default-

source/coronaviruse/situation-reports/20200306-sitrep-46-covid-

19.pdf?sfvrsn=96b04adf_2 (last accessed on March 15, 2020).

                                      23.

      One major difference between COVID-19 and influenza is that, while there

are some people who can spread the virus 24-48 hours prior to symptom onset,

pre-symptom spread is not a primary driver of transmission for COVID-19. Id.

                                      24.

      The main symptoms of COVID-19 are fever, cough, and shortness of breath.

Id. It can, however, lead to pneumonia, cytokine storm, and multi organ failure

leading    to   death.    https://www.aljazeera.com/news/2020/02/infected-

coronavirus-200210205212755.html (last accessed March 15, 2020).

                                      25.

      15% of those infected with COVID-19 develop a severe infection, requiring

hospitalization and oxygen treatment. https://www.who.int/docs/default-




                                                                           -10-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 11 of 31




source/coronaviruse/situation-reports/20200306-sitrep-46-covid-

19.pdf?sfvrsn=96b04adf_2 (last accessed on March 15, 2020).

                                           26.

        5% of individuals infected with COVID-19 develop critical infections,

requiring ventilation in a hospital. Id.

                                           27.

        3-4% of COVID-19 patients dies as a result of the infection, which at this

time is a rate well in excess of the flu, which has a mortality rate well below 0.1%.

Id.

      D. Testing is critical for containment of COVID-19

                                           28.

        With the heightened infectivity of COVID-19, social distancing, that is

keeping a distance from infected individuals, and medical isolation are critical to

prevent the spread of the virus. https://www.cdc.gov/coronavirus/2019-ncov/

cases-updates/summary.html (last accessed March 15, 2020).

                                           29.

        Social distancing is not available for prisoners in BOP prisons, including

USP      Florence.   BOP   prisons   currently   house   175,483   per   the   BOP.

https://www.bop.gov/mobile/about/ population_statistics.jsp (last accessed


                                                                                 -11-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 12 of 31




March 15, 2020). This leaves prisoners like Nellson packed into close quarters,

housed with other prisoners, with multiple cells in a single pod, sharing meals

multiple times per day.

                                           30.

       BOP prisoners, including those as USP Florence, including Plaintiff Nellson,

and putative class members, take meals in a communal chow hall, utilize

communal showers, have cells with open toilets in them, and have communal

recreation areas.

                                           31.

       Without the ability to isolate and engage in social distancing, isolation of

prisoners who have COVID-19 from this population prior to passing the infection

is critical to controlling the spread of this illness.

                                           32.

       Isolating all prisoners with the symptoms of COVID-19, fever, cough, or

shortness of breath, and testing for the virus is the only effective means to prevent

the spread of COVID-19 in this captive population.




                                                                                 -12-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 13 of 31




   E. COVID-19 arrives in Colorado.

                                        33.

      On    March     10,   2020,    Colorado     had    33    cases   of   COVID.

https://www.nbc11news.com/content/news/15-total-cases-of-COVID-19-in-

Colorado-one-confirmed-case-in-Gunnison-County--568667371.html                (last

accessed March 15, 2020).

                                        34.

      On March 14, 2020, Colorado Gov. Jared Polis issued the extraordinary

executive order requiring all Colorado ski resorts to close.

                                        35.

      As of March 15, 2020, there were 131 presumptive positive cases of COVID

in Colorado and one confirmed death. https://www.kktv.com/content/news/

BREAKING--568535251.html.

                                        36.

      As of March 15, 2020, Colorado had identified COVID-19 cases in seventeen

counties, including Denver County and Arapahoe County, both highly populated

counties. Colorado has also identified one COVID-19 case in Pueblo County, a

county near USP Florence and other BOP prisons.

                                        37.


                                                                               -13-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 14 of 31




      On March 16, 2020, the Colorado Governor’s Office ordered the closure of

all bars, restaurants, theaters, and casinos statewide, for anything other than

takeout or delivery.

https://drive.google.com/file/d/1pXAFPXCTLqBZvTJpuqrH45YeLB_Jc2wP/vi

ew (last accessed March 17, 2020). Even when people come to take out food, they

are only allowed to be on premises five at a time. Id.

                                        38.

      As stated above, USP Florence prisoners eat together and continue to serve

each other food, with no testing or monitoring for symptoms. Further, USP

Florence prisoners cannot be “five at a time” in their various living arrangements.

Unable to take the precautionary measures, USP Florence prisoners are sitting

ducks in this pandemic, at the mercy of Defendants’ inaction.

                                        39.

      Upon information and belief, the number of COVID-19 infections is

expected to grow exponentially over the next days and weeks, if not months.




                                                                                  -14-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 15 of 31




   F. The CDC and subject-matter experts recognize the risk of the spread of
      disease, like influenza, within its institutions.

                                       40.

      Even with the flu, the CDC had recommended “Rapid Detection of Cases”

to be done via testing of people with influenza-like illnesses to determine what

viruses were circulating at the institution. https://www.cdc.gov/h1n1flu/

guidance/correctional_facilities.htm (last accessed March 15, 2020).

                                       41.

      Prisoner populations are sicker than the general population. A 2018 study

in The Lancet that incarcerated individuals have a higher burden of infectious

illnesses such as HIV, hepatitis B and C, syphilis and tuberculosis than non-

incarcerated individuals. https://www.thelancet.com/journals/lancet/article/

PIIS0140-6736(18)31251-0/fulltext (last accessed March 15, 2020).

                                       42.

      Further, incarcerated populations have chronic, noninfectious diseases such

as COPD, heart failure and kidney disease which also increase the risk for

infections such as coronavirus. Id.

                                       43.




                                                                                 -15-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 16 of 31




      There are also clear indications that mortality is higher among the senior

population.    See      e.g.     https://www.thelancet.com/journals/lancet/article/

PIIS0140-6736(20)30566-3/fulltext#seccestitle150 (last accessed March 15, 2020).

                                            44.

      6% of the BOP population is aged 60 and above while 19.5% of the BOP

prisoner population is aged 51 and above.

https://www.bop.gov/about/statistics/ statistics_prisoner_age.jsp (last

accessed March 15, 2020).

   G. The BOP’s COVID-19 Response is inadequate

                                            45.

      The BOP, incusing USP Florence, has made a minimal response to the

COVID-19 pandemic. The BOP has suspended social visits, prisoner movement,

and legal visits. https://www.bop.gov/coronavirus/covid19_status.jsp (last

accessed March 15, 2020.

                                            46.

      Upon information and belief, neither BOP nor USP Florence have ordered

COVID-19      testing    kits.    https://abcnews.go.com/US/state-prisons-prepare-

coronavirus-federal-prisons-providing-significant/story?id=69433690            (last

accessed March 15, 2020).


                                                                                -16-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 17 of 31




                                         47.

      There is no screening or testing of current prisoners in either USP Florence

or BOP custody for COVID-19. Id.

                                         48.

      Neither BOP or USP Florence are making any effort to screen or test

corrections officers, staff, or other individuals who work within these facilities for

COVID-19. Id.

                                         49.

      Further, upon information and belief, USP Florence prisoners assigned to

kitchen and other sanitary-related duties are continuing to perform those duties.

They are doing this with no screening and no testing to ensure they are not

carriers.

                                         50.

      Without such screening, the Defendant is knowingly leaving Nellson and

all similarly situated prisoners in USP Florence exposed to the spread of a deadly

virus that has created a pandemic across the globe.

                                         51.

      Further, upon information and belief, certain BOP facilities have no hand

sanitizer and no soap for hand washing.


                                                                                  -17-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 18 of 31




https://www.motherjones.com/politics/2020/03/the-coronavirus-is-spreading-

and-reportedly-theres-no-soap-at-this-federal-jail-in-brooklyn/ (last accessed

March 15, 2020).

   H. Class Action Allegations

                                         52.

      Plaintiff brings this suit as a class action on behalf of himself and all others

similarly situated (the “Class”) pursuant to Rules 23(a), 23(b)(1), and 23(b)(2).

                                         53.

      Plaintiff seeks to represent the following Class on claims for declaratory and

injunctive relief: All current and future prisoners in the custody of USP Florence

and the BOP during the course of the COVID-19 pandemic.

                                         54.

      Plaintiff reserves the right to amend the class definition if further

investigation and discovery demonstrates that the class definition should be

narrowed, expanded, or otherwise modified. Excluded from the Class are all non-

human persons/entities, Defendants, and Defendants’ attorneys. Also excluded

from the Class is any judge, justice, or judicial officer presiding over this matter

and the members of their immediate families and judicial staff.

                                         55.



                                                                                    -18-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 19 of 31




      As a result of Defendants’ pattern, practice, and policy of failing to screen

prisoners in the custody of BOP, test prisoners who exhibit symptoms of COVID-

19, and then isolate prisoners who test positive for COVID-19, the BOP is doing

nothing to actually identify and prevent the spread of the COVID-19 virus. As a

result, members of the Class are or will be deprived of their constitutional rights

to be free of cruel and unusual punishment under the Eighth Amendment.

Therefore, Plaintiff and putative Class members seek declaratory and injunctive

relief to remedy Defendant BOP’s illegal and unconstitutional actions, policies,

and practices.

                                         56.

      As a result of Defendants’ pattern, practice, and policy of failing to screen

staff for symptoms, test staff members who exhibit COVID-19 symptoms, and

exclude staff members in contact with prisoners in the custody of the BOP who

test positive for COVID-19, Defendants doing nothing to actually identify and

prevent the spread of the COVID-19 virus. As a result, members of the Class are

or will be deprived of their constitutional rights to be free of cruel and unusual

punishment under the Eighth Amendment. Therefore, Plaintiff and putative Class

members seek declaratory and injunctive relief to remedy Defendants’ illegal and

unconstitutional actions, policies, and practices.


                                                                               -19-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 20 of 31




                                         57.

       The requirements of Rule 23(a), 23(b)(1), and 23(b)(2) are satisfied by this

class action.

   1. Rule 23(a)

     i.   Numerosity

                                         58.

       The information as to the exact and present size of the Class and the identity

of the persons in the Class is in the control of the BOP. On information and belief,

the Class presently encompasses approximately 175,483. This number is based on

the BOP’s count of prisoners, available as of March 15, 2020. The number of

persons who are members of the Class described above are so numerous that

joinder of all members in one action is impracticable.

    ii.   Commonality

                                         59.

       Questions of law and fact common to the entire Class predominate over

individual questions because the actions of Defendant BOP complained of

herein—with respect to Cruel and Unusual Punishment—were generally

applicable to the entire class. The common answers that Plaintiffs seek are simple




                                                                                 -20-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 21 of 31




and will result in a common resolution for the class. These legal and factual

questions include, but are not limited to:

      a. Whether the BOP, including USP Florence, has implemented and

         condoned a medical response to the COVID-19 pandemic that

         demonstrates deliberate indifference to the medical needs of the class

         members in failing to provide for the isolation of prisoners that show

         symptoms of the COVID-19 virus;

      b. Whether the BOP, including USP Florence, has implemented and

         condoned a medical response to the COVID-19 pandemic that inflicts

         cruel and unusual punishment as proscribed by the Eighth Amendment

         to the Constitution in failing to isolate prisoners that demonstrate

         symptoms of COVID-19 virus;

      c. Whether the BOP, including USP Florence, has implemented and

         condoned a medical response to the COVID-19 pandemic that

         demonstrates deliberate indifference to the medical needs of the class

         members in failing to provide for the systematic testing of prisoners that

         show symptoms of the COVID-19 virus for that virus; and,

      d. Whether the BOP, including USP Florence, has implemented and

         condoned a medical response to the COVID-19 pandemic that


                                                                              -21-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 22 of 31




          demonstrates inflicts cruel and unusual punishment as proscribed by the

          Eighth Amendment to the Constitution in failing to systematically test

          prisoners that demonstrate symptoms of COVID-19 virus for that virus.



   iii.   Typicality

                                          60.

      Plaintiff’s claims are typical of the members of the Class because Plaintiff and

all Class members were injured by the same policy and medical response to the

COVID-19 pandemic as described in this Complaint: each exposed to suffering or

death by the pandemic spread of COVID-19 from untested, un-isolated, prisoners

showing symptoms of COVID-19. Plaintiff’s claim against the Defendants with

regard to Eighth Amendment arises from the same practices and course of conduct

that gives rise to the Eighth Amendment claim against Defendants of the Class

members and is based on the same legal theories.

    iv.   Adequacy

                                          61.

      Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff

has no interests that are contrary to or in conflict with those of the Class he seeks to

represent.



                                                                                   -22-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 23 of 31




                                         62.

       Plaintiff has retained competent counsel in both civil rights and class action

litigation and will provide affidavits in support of this in his motion for class

certification.

   2. Rule 23(b)(1)

                                         63.

       In this case, prosecuting separate actions by individual class members would

create a risk of inconsistent or varying adjudications with respect to individual class

members and would establish incompatible standards of conduct for the party

opposing the class. Here, if any other potential class member filed a lawsuit in this

Court or in State Court seeking to declare the Defendants medical response plan to

the COVID-19 virus this could create the risk of inconsistent or varying

adjudications between or within these courts. In addition, if any other potential

class member filed a lawsuit in this Court or in State Court seeking to enjoin

Defendants COVID-19 response plan, the Defendant could be in the bizarre and

untenable position of being unable to comply with one court order without

simultaneously violating another court order. Therefore, certification of the Class

under Rule 23(b)(1) is proper.

   3. Rule 23(b)(2)



                                                                                  -23-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 24 of 31




                                        64.

      Relief concerning Plaintiff’s rights under the laws herein alleged and with

respect to the Class would be proper. Based on the practice and policy of failing to:

   • screen BOP prisoners and staff members, including prisoners and staff

      members of USP Florence, for symptoms of COVID-19, including fever,

      every day or at least every other day;

   • test all prisoners and staff members, including prisoners and staff members

      of USP Florence, for COVID-19, understanding that each day more people

      test positive who are asymptomatic;

   • test BOP prisoners and staff members, including prisoners and staff

      members of USP Florence, who exhibit symptoms of COVID-19;

   • isolate BOP prisoners, including prisoners of USP Florence, testing positive

      for COVID-19; and

   • exclude BOP staff members, including staff members of USP Florence,

      testing positive for COVID-19 from contact with BOP prisoners.

Defendants have acted or refused to act on grounds generally applicable to the

Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with regard to Class members as a whole and certification of the

Class under Rule 23(b)(2) proper.


                                                                                -24-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 25 of 31




                                      COUNT I
    DECLARATORY AND INJUNCTIVE RELIEF FOR DEPRIVATION OF
      EIGHTH AMENDMENT RIGHT TO BE FREE FROM CRUEL AND
     UNUSUAL PUNISHMENT BY RECEIVING ACCESS TO ADEQUATE
       MEDICAL CARE PURSUANT TO 28 U.S.C. §§ 1343, 2201 and 2202
  (Federal claim against Defendants Federal Bureau of Prisons and Warden J. Barnhart)

                                          65.

       Plaintiff incorporates paragraphs 1 through 64 and all paragraphs this Court

deems relevant to support this Count.

                                          66.

       Based on the incorporated paragraphs to support Count I, Defendants’ acts

and omissions in failing to provide adequate medical care—specifically the

screening, testing, and isolation of prisoners testing positive for COVID-19 virus,

as well as the failure to exclude staff members testing positive for COVID-19 from

contact with BOP prisoners, including prisoners oat USP Florence—constitute

deliberate indifference to the serious medical needs of Nellson, and all

members of the Class, thereby establishing a violation of the Eighth

Amendment of the United States Constitution. There simply is no doubt that

based on the facts incorporated to support this Count, that these defendants know

of and appreciate the serious risk of harm to the prison population, and simply

have not taken reasonable steps to abate that harm.




                                                                                  -25-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 26 of 31




                                         67.

      Defendants violated, and continues to violate, Nellson’s and the entire

class’s Eighth Amendment rights by the deliberate enactment and enforcement of

a policy not consistent with medical standards, which in effect, denied Nellson,

and the entire class, from screening for COVID-19 and testing of both staff and

prisoners demonstrating symptoms of the COVID-19 virus. Prisoners testing

positive for COVID-19 should be isolated. BOP staff, including staff members of

USP Florence, testing positive for COVID-19 should be excluded from contact with

BOP prisoners, including prisoners at USP Florence. To a reasonable degree of

medical certainty, the Defendants’ acts and omissions, including its enforcement

of the BOP’s and USP Florence COVID-19 guidelines, if any, fell so substantially

outside the standard of care and opposite reasonable medical judgment that they

constituted a deliberate act of refusing Nellson and the entire class access to any

medical care to prevent the spread of COVID-19—a deadly disease that can

rapidly spread and advance to a deadly stage.

                                         68.

      To the extent that tests for the COVID-19 virus was not provided because of

financial considerations, such concerns are in violation of the U.S. Constitution, as

they deny necessary and adequate medical care to Nellson and other similarly


                                                                                 -26-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 27 of 31




situated prisoners in violation of the Eighth Amendment to the United States

Constitution.

                                        69.

      To the extent that prisoners showing symptoms of the COVID-19 virus

and/or testing positive for COVID-19 were not isolated because of financial

considerations, such concerns are in violation of the U.S. Constitution, as they

deny necessary and adequate medical care to Nellson and other similarly situated

BOP prisoners in violation of the Eighth Amendment to the United States

Constitution.

                                        70.

      To the extent that Defendants’ staff showing symptoms of the COVID-19

virus and/or testing positive for COVID-19 were not kept from BOP prisoners

because of financial considerations, such concerns are in violation of the U.S.

Constitution, as they deny necessary and adequate medical care to Nellson and

other similarly situated BOP prisoners in violation of the Eighth Amendment to

the United States Constitution.

                                        71.

      Consequently, Plaintiff is entitled to declaratory relief declaring the

Defendants’ actions in failing to screen, test BOP prisoners, including prisoners at


                                                                                -27-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 28 of 31




USP Florence, showing symptoms of COVID-19, and isolate BOP prisoners,

including prisoners at USP Florence, who tested positive for COVID-19 virus is an

unconstitutional deprivation of Plaintiff’s rights to be free of cruel and unusual

punishment and injunctive relief enjoining the Defendants from continuing its

failure to isolate and test prisoners showing such symptoms.

                                           72.

        Similarly, Plaintiff is entitled to declaratory relief declaring the Defendants’

actions in failing to screen, test BOP staff, including staff at USP Florence, showing

symptoms of COVID-19, and exclude BOP staff who tested positive for the

COVID-19 virus from contact with BOP prisoners, is an unconstitutional

deprivation of Plaintiff’s rights to be free of cruel and unusual punishment and

injunctive relief enjoining Defendants from continuing its failure to isolate and test

prisoners showing such symptoms.

                                  ATTORNEY FEES

        Based on the foregoing, Plaintiff is entitled to reasonable attorney’s fees

under all applicable laws, including the Equal Access to Justice Act, 28 U.S.C. §

2412.




                                                                                    -28-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 29 of 31




                               PRAYER FOR RELIEF

      WHEREFORE, Edward Nellson prays for a trial by jury of twelve and

judgment against Defendants as follows:

      (a) That process issue and service be had on each Defendant;

      (b) That Plaintiff recover all costs of this litigation;

      (c) That a jury trial be had on all issues so triable;

      (d) That this Court certify a Class for the purposes of the permanent

         injunctive relief sought based on the proposed Class definition in this

         Complaint, subject to any modifications this Court deems proper for the

         adjudication of the rights alleged to be violated;

      (e) That this Court issue an injunction and declaratory relief, requiring the

         BOP to immediately abandon its policy of inaction and begin screening

         prisoners and staff for symptoms of COVID-19, by at the very minimal

         testing for fever daily; and

      (f) That this Court issue an injunction and declaratory relief, requiring the

         BOP to immediately abandon its policy of inaction and begin testing all

         prisoners for COVID-19; and




                                                                               -29-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 30 of 31




      (g) That this Court issue an injunction and declaratory relief, requiring

         testing of prisoners and staff demonstrating symptoms of the COVID-19

         virus, to wit, fevers, cough, and shortness of breath; and

      (h) That this Court issue an injunction and declaratory relief, requiring

         isolation of BOP prisoners;

      (i) That this Court issue an injunction and declaratory relief declaring that

         all BOP staff testing positive for COVID-19 be excluded from contact

         with BOP prisoners; and

      (j) That this Court award attorney’s fees under all applicable laws,

         including the Equal Access to Justice Act, § 28 U.S.C. 2412; and

      (k) That Plaintiff receive such other and further relief as the Court deems

         just and proper.

      Respectfully submitted this 18th day of March 2020,

                                       /s/ MARIA-VITTORIA G. CARMINATI
                                       Maria-Vittoria G. Carminati (Co #50579)

NDH LLC
4601 DTC Blvd., Suite 300
Denver, CO 80237
720-445-5655
mvcarminati@ndh-law.com

                                       /s/ MARIO WILLIAMS
                                       Mario B. Williams (Ga # 235254)


                                                                               -30-
Case 1:20-cv-00756-PAB Document 1 Filed 03/18/20 USDC Colorado Page 31 of 31




NDH LLC
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
404-254-0442 / 404-935-9391 FAX
mwilliams@ndh-law.com

                                   /s/ ALEXANDRA PARROTT
                                   Alexandra L. Parrott (CO # 54188)
NDH LLC
4601 DTC Blvd., Suite 300
Denver, CO 80237
720-445-5655
aparrott@ndh-law.com




                                                                        -31-
